Opinion by
Mr. Chief Justice Eakin.
1. There is no liability upon an offer of a reward to any one who performs some specific act until the act stipulated has been performed, but the offer is to be construed by the same rules as other contractual offers.
2. Counsel for defendant contends that to entitle plaintiff to the reward it must be made to appear that she found the book after the offer was made, and that the finding was with a view to obtaining the reward. The courts are divided as to whether knowledge of the offer, at the time of the performance of the act, is essential to the right to the reward, or to the enforcement of it. So far as relates to the facts in this case it is immaterial which line of authorities we would be inclined to follow, as the finding of the book was not the purpose of the offer. Defendant was aware that the book had been found before the offer was made, and the offer was for its return to the county judge’s office. This condition of the offer plaintiff complied with. She took the book and its contents to the county judge’s office and offered to surrender it for the payment of the reward. This was held sufficient in Pierson v. Morch, 82 N. Y. 503, a case in many respects identical with the one before us. It was contended that there was no consideration for the promise, but the court held that the return of the property completed the contract and the defendant was liable. It was also contended in that case that plaintiff was not the finder in good faith, as she made no inquiries before leaving the car where she found the goods, either of the conductor or the passengers. The court held that the question was properly submitted to the jury and their decision was in her favor, the court saying:
“If the plaintiff really found and took possession of the goods, believing them to be lost, and with a purpose *4to preserve and return them if possible to the owner, she was in condition to claim the reward, upon complying with its terms.”
In that case the goods were found before the reward was offered. To the same effect is Everman v. Hyman, 3 Ind. App. 459 (29 N. E. 1140), in which case a reward was offered for the return of a stolen horse, and it was held that the finder had a right to retain the horse until the reward was paid. See, also, Cummings v. Gann, 52 Pa. 484; Grady v. Crook, 2 Abb. N. C. (N. Y.) 53; Wood v. Pierson, 45 Mich. 313 (7 N. W. 888).
Upon plaintiff’s offer to return the book defendant’s agent would not pay, and, in fact, had no authority to pay, the reward. It appears from the evidence and conduct of defendant that he had no intention of so doing. There is nothing in the evidence tending to show an intention on her part to keep or convert the property to her own use. Although she knew who was the owner of the property, she had not ascertained his address until after the offer of the reward of July 31st; and thereafter she retained the goods for the reward.
3. When the $100 reward was offered she had a lien thereon for the payment of it. 19 Am. & Eng. Enc. Law (2 ed.) 583; 24 Am. & Eng. Enc. Law (2 ed.) 961; Wentworth v. Day, 3 Metc. (Mass.) 352 (37 Am. Dec. 145); Everman v. Hyman, 3 Ind. App. 459 (29 N. E. 1140).
4. It is urged by defendant that plaintiff showed bad faith in not immediately giving notice to the county clerk that she had found the book, as provided in Section 7590, L. O. L. This and the following section relate to lost property, the owner of which is unknown to the finder, and makes provision for the disposition of the property if the owner does not appear to claim it.' The present case does not come within the statute for the reason that the name of the owner of the property was disclosed *5upon it and he was eásily identified. It only remained for plaintiff to find him and return the property.
It is further objected that the findings do not support the judgment. No particular omission in them is pointed out, and we find no defect in that regard.
The judgment is affirmed. Affirmed.